office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 tbhughes scaf-165417-03 uilc date date to associate area_counsel washington d c group small_business self-employed from branch chief branch associate chief_counsel international subject request for assistance - service_center advice this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 how should foreign_source_income be calculated for purposes of the foreign_tax_credit_limitation when a self-employed taxpayer makes deductible contributions to a u s retirement_plan how is a u s retirement_plan distribution derived in whole or in part from foreign- sourced income taxed conclusion sec_1 retirement_plan contributions should be allocated to all of a self-employed taxpayer’s earned_income and ratably apportioned between earned_income from u s and foreign sources retirement_plan distributions are taxable in their entirety when the contributions to the plan were deductible in the year of the contribution the portion of the distribution that is attributable to contributions in respect of foreign_source_earned_income is treated as foreign_source_income and the remainder is u s source income scaf-165417-03 facts your inquiry concerns an example involving a hypothetical single_taxpayer t who lives in the united_states and works both inside and outside the united_states t does not qualify for the foreign_earned_income_exclusion under sec_911 but is eligible to claim the foreign_tax_credit over a period of years t makes contributions to a money purchase keogh retirement_plan with the contributions made in whole or in part from foreign_source_earned_income the plan provides for a fixed formula for contributions and does not provide for after-tax elective employee contributions or matching_contributions the foreign_source_income earned by t is subject_to foreign taxes for which t claims foreign tax_credits subject_to the limitations of sec_904 t has the following deductible expenses expenses related to the production of his income the self-employment_tax and retirement_plan contributions t also claims the standard_deduction and personal_exemption on his tax_return legal authority sec_904 and d provide that the amount of the allowable foreign_tax_credit in any taxable_year may not exceed the tentative u s income_tax ie determined prior to application of the foreign_tax_credit multiplied by a fraction the numerator of which is the taxable_income_from_sources_without_the_united_states in a particular category of income described in sec_904 and the denominator of which is the taxpayer's entire taxable_income in other words the foreign_tax_credit is limited to the lower_of the foreign tax paid with respect to income in the separate category or the u s tax attributable to foreign_source_income in that category this limitation prevents the foreign_tax_credit from offsetting u s tax on u s source income which would otherwise occur where the tax_rate imposed by a foreign_country on income earned in that country is in excess of the u s rate sec_904 provides rules for determining taxable_income for the purpose of computing the foreign_tax_credit_limitation including a provision concerning personal exemptions which is discussed below income from personal services and other income not described in sec_904 through h is generally described in sec_904 referred to as general_limitation_income sec_904 allows creditable_foreign_taxes in excess of the foreign_tax_credit_limitation to be carried forward or carried back on a sec_904 category-by-category basis the excess_credits can be used to the extent that the foreign_tax_credit_limitation in the carryover year exceeds the amount of creditable_foreign_taxes paid_or_accrued in that year or carried over from earlier taxable years thus for example excess general limitation taxes can be used in another year if there is excess limitation with respect to general_limitation_income in either of the two preceding_taxable_years or in one of the succeeding five years excess_credits are carried first to the earliest taxable_year in which they can be used in order to determine the foreign_tax_credit_limitation the amount of foreign source gross_income in each sec_904 separate category and the deductions attributable to that scaf-165417-03 income must be determined sec_861 through a and a through a provide source_rules for interest dividends compensation rents royalties certain_sales of real_property and inventory insurance underwriting_income and social_security_benefits sec_861 and sec_862 treat compensation_for labor or personal services as income from sources within or without the united_states respectively based on where the labor or personal services are performed sec_861 and sec_862 generally provide that taxable_income from u s and foreign sources shall be determined by deducting from gross_income the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income where a statute does not provide specific rules for implementing its provisions sec_7805 authorizes the secretary_of_the_treasury to prescribe all needful rules and regulations for the enforcement of this title because the statutory language of sec_861 and sec_862 does not provide specific rules on how expenses are to be properly allocated and apportioned treasury regulations address these issues a single set of regulations at sec_1_861-8 through addresses the computation of taxable_income ie gross_income less deductions from u s and foreign sources under sec_1_861-8 a taxpayer is required to allocate deductions to a class_of_gross_income and then if necessary to make the determination required by the operative_section of the code to apportion deductions within the class_of_gross_income between the statutory_grouping and the residual_grouping of gross_income allocations and apportionments are made on the basis of the factual relationship of deductions to gross_income a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived where a deduction is incurred as a result of or incident to an activity which activity generates has generated or could reasonably have been expected to generate gross_income the deduction is considered definitely related to such gross_income as a class sec_1 b deductions that are definitely related to a class_of_gross_income must be apportioned between the statutory and residual groupings in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income sec_1_861-8t deductions that do not bear a definite relationship to a class_of_gross_income constituting less than all gross_income are ordinarily treated as definitely related and allocable to all of the taxpayer’s gross_income sec_1 b similarly certain specified deductions none of which are at issue here that are not definitely related to any gross_income ordinarily are ratably apportioned to all gross_income section e sec_1_861-8 provides that the deduction for scaf-165417-03 personal exemptions allowed under sec_151 is not taken into account for purposes of allocation and apportionment under this section for purposes of the foreign_tax_credit_limitation the operative_section is sec_904 the statutory groupings are foreign_source_income in each of the sec_904 separate categories and the residual_grouping is u s source income thus when computing this limitation where the class_of_gross_income to which a deduction is definitely related includes both u s and foreign_source_income the deduction will be apportioned between u s and foreign_source_income on the basis of the factual relationship between the deduction and the grouping or in the absence of any such relationship ratably on the basis of gross_income sec_904 provides that for purposes of computing the foreign_tax_credit_limitation the taxable_income of an individual is computed without any deduction for personal exemptions under sec_151 sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if contributions are made to the trust by such employer or employees or both for the purpose of distributing to such employees or their beneficiaries the corpus and income of the fund accumulated by the trust in accordance with such plan under sec_401 for purposes of sec_401 the term employee includes for any taxable_year an individual who is a self-employed_individual for such taxable_year for this purpose the term self-employed_individual generally means with respect to any taxable_year an individual who has earned_income as defined in sec_401 for such taxable_year sec_401 states in part that the term earned_income means the net_earnings_from_self-employment as defined in sec_1402 but such net_earnings shall be determined only with respect to a trade_or_business in which personal services of the taxpayer are a material_income-producing_factor sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject_to certain limitations as to the amounts deductible in any year under sec_404 the deduction limit for contributions to a keogh_plan by a self-employed_individual for himself is measured by reference to the individual’s earned_income as defined in sec_401 with respect to distributions from a u s pension_plan taxable_income from foreign sources includes only the portion of the payment attributable to employer contributions made to a pension_plan with respect to wages earned abroad income from u s sources consists of the portion of the payment attributable to employer contributions scaf-165417-03 made to the pension_plan with respect to wages earned in the u s and the portion attributable to earnings on all amounts contributed to the plan revrul_78_227 1978_1_cb_242 revrul_79_388 1979_2_cb_270 revrul_79_389 1979_2_cb_281 revrul_84_144 1984_2_cb_129 analysis in determining the foreign_tax_credit_limitation fraction sec_904 and sec_1 e provide that neither the numerator foreign source taxable_income nor the denominator worldwide taxable_income is reduced by the deduction for personal exemptions the taxpayer’s other deductions must be allocated to a class consisting of all or a portion of the taxpayer’s gross_income and then apportioned between u s and foreign source gross_income in the class on the basis of the factual relationship between the deduction and the grouping of gross_income or in the absence of any such relationship ratably among such groupings on the basis of gross_income the sec_1_861-8 regulations do not specifically address the allocation and apportionment of retirement_plan contribution deductions therefore these deductions must be allocated under sec_1_861-8’s general_rule that a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity the deduction for a self-employment retirement_plan contribution is incurred as a result of the activity of being self-employed as evidenced by the fact that under sec_401 the deduction for retirement_plan contributions when an individual is self-employed is measured by reference to the individual’s earned_income which is defined in sec_401 as the individual’s net_earnings from self- employment with certain adjustments therefore the retirement_plan contribution deduction is definitely related and allocable to the class_of_gross_income from self- employment which includes both u s and foreign_source_income since there is no factual relationship between the deduction and a particular grouping of income ie either u s or foreign_source_income the deduction must be apportioned ratably between u s source and foreign source gross_income from self-employment similarly the deduction for self-employment_tax is incurred as a result of the self- employment income and therefore is definitely related and allocable to that income as with the retirement_plan contribution deduction the self-employment_tax deduction is not factually related to a particular source_of_income and therefore must be apportioned ratably between u s source and foreign source gross_income from self-employment because the standard_deduction does not bear a definite relationship to a class_of_gross_income constituting less than all of gross_income under sec_1_861-8 the deduction is treated as definitely related and allocable to all of the taxpayer’s gross_income and must be apportioned ratably to all of the taxpayer’s u s and foreign source gross_income scaf-165417-03 t’s self-employment_income earned outside the united_states is taxed in the year earned in the country where the services were rendered and t is entitled either to credit or deduct those taxes for foreign tax purposes no deduction is allowed in the foreign_country for the pro_rata portion of the retirement contribution that is deductible for u s tax purposes and apportioned to reduce foreign_source_income although t is subject_to u s tax on his u s and foreign_source_income in the year earned this worldwide taxable_income is reduced by the deduction for the retirement_plan contribution which is allowed under sec_404 thus the earned_income used to fund the retirement contribution is not double taxed in the year earned because although the foreign_source_portion of it is subject_to foreign taxation no u s tax has been imposed on the earnings used to fund the deductible contribution we assume that t remains a u s citizen or resident at the time he receives distributions from the plan and that he will not be subject_to any foreign tax on the distributions under sec_402 the distributions will be taxable to t in the year of distribution under the rules of sec_72 under sec_72 the entire amount of each distribution will be subject_to u s tax because t deducted his qualified_plan contributions in the year made and will not have any investment_in_the_contract within the meaning of sec_72 the portion of each distribution that is attributable to contributions made with respect to wages earned abroad will be foreign_source_income and the balance of the distribution will be u s source income revrul_78_227 1978_1_cb_242 revrul_79_389 1979_2_cb_281 revrul_84_144 1984_2_cb_129 because the foreign_country did not allow t any deduction in respect of the pension_plan contributions when t’s income was taxed in the foreign_country in the year earned in theory the foreign_source_portion of each distribution may effectively be subject_to double_taxation in the distribution year this could occur to the extent foreign taxes imposed on the portion of t’s earned_income used to fund the deductible retirement contribution exceed the foreign_tax_credit_limitation in the contribution_year and in allowable carryover years so that the credits expire unused before the foreign_source_portion of the plan contributions is distributed to t and subject_to u s tax however double_taxation would not occur to the extent t claimed excess foreign taxes paid on his earned_income as a credit against the u s tax owed on other foreign_source_income in the same separate category or used excess foreign taxes paid on other income to reduce the u s tax on the foreign_source_portion of the pension distributions under the code and regulations the foreign_tax_credit_limitation operates properly to limit the allowable credit to the pre-credit u s tax imposed on the taxpayer’s foreign source taxable_income as computed under u s tax rules within the carryover periods established in sec_904 taxable_income and the foreign_source_portion of u s taxable_income must be computed in accordance with u s rules which may differ from scaf-165417-03 the foreign tax law rules used to compute the amount of foreign tax owed see eg 493_us_132 income_tax treaties may modify u s and foreign law to reduce the incidence of double_taxation see eg article of the u s -u k income_tax treaty in which the u s and u k agreed to allow deductions for contributions to qualified_pension plans maintained in the other state in addition where income is subject_to double_taxation because of timing differences in how taxable_income is computed under u s and foreign law taxpayers may be able to apply for competent_authority relief under the mutual agreement article of an applicable income_tax treaty please call if you have any further questions _____________________________ barbara a felker chief branch office of the associate chief_counsel international
